Citation Nr: 1536431	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  09-33 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased rating for a low back disability, currently rated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1982 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied the Veteran's claim for an increased rating for his service-connected low back disability.  The matter is now appropriately before the VARO in Baltimore, Maryland.

This matter was previously before the Board in January 2015, when it was remanded for further development.  

The Veteran appeared at a hearing before the undersigned in October 2014, prior to the remand.  A transcript of the proceeding is of record.

While the Board regrets the additional delay in the adjudication of the Veteran's claim, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded this matter for a VA examination regarding the Veteran's claim for an increased rating for his service-connected low back disability.  The AMC scheduled an examination in May 2015 pursuant to the Board's remand order.  After consideration of the May 2015 examination report, the AMC issued a supplemental statement of the case (SSOC).  Thereafter, the AMC conducted an additional back examination in July 2015, and the examination report is now available in VBMS.

Section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, amended 38 U.S.C.A. § 7105 (West 2014) by adding new paragraph (e).  Under 38 U.S.C.A. § 7105(e) (West 2014), if the claimant or the claimant's representative submits new evidence with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  As the Veteran's substantive appeal was filed prior to February 2013 the provisions of 38 U.S.C.A. § 7105(e) (West 2014) are inapplicable.  Furthermore, VA has not interpreted these waiver provisions to extend to evidence that was not submitted by the Veteran, such as evidence gathered by VA pursuant to the duty to assist; therefore, if evidence was developed by VA, the Board will not assume that the Veteran has knowingly and voluntarily waived AOJ consideration of such evidence.

When evidence is received after the transfer of a case to the Board, the Board will determine what action is required with respect to the additional evidence.  38 C.F.R. § 19.37(b) (2015).  Under 38 C.F.R. § 20.1304(c) (2015), any pertinent evidence submitted following certification of an appeal to the Board must be referred to the AOJ for review, "unless this procedural right is waived by the appellant or representative, or unless the Board determines that the benefit or benefits to which the evidence relates may be fully allowed on appeal without such referral."  38 C.F.R. § 20.1304(c) (2015).  Review of this evidence has not been expressly waived by the Veteran, as the expedited processing waiver he submitted after the issuance of June 2015 SSOC is generic in nature and relates only to evidence in his possession.  Moreover, the record does not show that the RO issued a notice of transfer of the case or that the Board issued a notice of receipt of the case.  
Significantly, the AMC developed additional evidence in the Veteran's appeal.  The Board declines to solicit a waiver and finds the AMC should consider this evidence in the first instance. 

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim based on all the evidence of record, including a review of the July 2015 VA examination report obtained since the most recent supplemental statement of the case.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

